DETAILED ACTION
	In Reply filed on 14 January 2021, claims 1-22 are pending. Claims 2, 11, and 17-18 are currently amended. No claims are canceled or newly added. Claims 1-22 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, Aoki teaches all the claimed limitations (pages 4-7 in the OA mailed on 10/14/2020) but does not specifically teach that “the first housing volume is substantially equal to the second housing volume.” 
Although Aoki teaches that the large-diameter cylinder (i.e., second housing) and the small-diameter cylinder (i.e., first housing) do not mean magnitudes of diameters of the cylinders but magnitudes of the pressure reception areas of the inserted pistons, and further, the small-diameter cylinder 7 can be either longer or shorter than the large-diameter cylinder 5 (¶ [0044]), it would NOT be obvious to one of ordinary skill in the art that the first housing volume is substantially equal to the second housing volume when Aoki teaches that a pressure reception area of the large-diameter piston 5P is set several times as large as that of the small-diameter piston 7P (¶ [0044]), and the large-diameter cylinder 5 and the small-diameter cylinder 7 are set to Aoki explicitly teaches that in the prior art, the working fluid supplied from the small-diameter cylinder 103 enables the large-diameter piston rod 101R to reciprocate, and due to this, to make a stroke length of the large-diameter piston rod 101R large, it is disadvantageously necessary to increase a length of the small-diameter cylinder 103 (¶ [0010]; FIGURE 1). Thus, when Aoki teaches that a pressure reception area of the large-diameter piston 5P is set several times as large as that of the small-diameter piston 7P (¶ [0044]), if the recited limitation of claim 5 should be met, the length of the small-diameter cylinder 7 must be set to be larger (for example, several times larger) than the length of the large-diameter cylinder 5, and then, the condition of the recited limitation would be contrary to what Aoki asserts that the present invention has been achieved to solve the problem by setting the large-diameter cylinder 5 and the small-diameter cylinder 7 to be almost equal in length (¶ [0013], ¶ [0044]). For this reason, Aoki teaches away the limitation “the first housing volume is substantially equal to the second housing volume.”
Luepke teaches a high-precision hydraulic actuator including a drive mechanism, a first cylinder (220) comprising a first piston (250) coupled to the drive mechanism, and a second cylinder (230) comprising a second piston (240), and the first cylinder (220) includes a first fluid reservoir (224) and a second fluid reservoir (226), with the first piston (250) disposed between the first fluid reservoir and the second fluid reservoir, and the second cylinder (230) includes a third fluid reservoir (234) and a fourth fluid reservoir (236), with the second piston disposed between the third fluid reservoir and the fourth fluid reservoir (abstract; FIGURE 2A). Luepke also teaches the sum of the volume of reservoir 224, fluid line 260, and reservoir 236 together is approximately Luepke teaches a relation of the volumes of reservoirs, which are equally the same, but the teaching only means that the total volume of a part of the first housing, which is divided by a first piston, and a part of the second housing, which is divided by a second piston and connected to the part of the first housing, should be equal to the total volume of the rest of the first housing and the rest of the second housing, which is connected to the rest of the first housing. Thus, the relation does not teach or derives the recited limitation of “the first housing volume is substantially equal to the second housing volume.”
Therefore, Aoki in view of Luepke does not teach, motivate, or suggest all the claimed limitations of claim 10. Thus, the independent claim 10 is allowable, and claims 11-19 are allowable as being dependent from the allowable claim 10. 
Aoki in view of Dantlgraber and Luepke does not teach, motivate, or suggest all the claimed limitations of claim 20 as the claim includes the limitation “the first housing volume is substantially equal to the second housing volume.” Thus, the independent claim 20 is allowable. 
Aoki in view of Jeanjean and Luepke does not teach, motivate, or suggest all the claimed limitations of claims 1 and 21 as the claims include the limitation “the first housing volume is substantially equal to the second housing volume.” Thus, the independent claims 1 and 21 are allowable, and claims 2-9 are allowable as being dependent from the allowable claim 1. 
Aoki in view of Jeanjean, Dantlgraber, and Luepke does not teach, motivate, or suggest all the claimed limitations of claims 19 and 22 as the claims include the claims 19 and 22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744